Citation Nr: 1710292	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from January 1982 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

During the current appeal, and specifically in an August 2012 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's L5-S1 radiculopathy of the left lower extremity, effective from May 22, 2012.  In October 2012, the Board denied increased evaluations for left wrist and back disabilities; increased the evaluation for radiculopathy of the left lower extremity to 20 percent, effective March 3, 2010; and denied an evaluation in excess of 20 percent from March 3, 2010 for radiculopathy of the left lower extremity. The Board also made a determination that the issue of entitlement to TDIU had not been reasonably raised by the record.

By way of a March 2013 order, the United States Court of Appeals for Veterans Claims (Court) remanded the Board's October 2012 decision only to the extent that it failed to adjudicate TDIU. The Court's Order followed a Joint Motion for Remand (JMR). 

In November 2013, this matter was remanded for additional development.  In that decision, the Board found that a claim for TDIU was part of the Veteran increased rating claims, the issue of unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) had been raised.  


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 




CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a September 2015 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA medical opinions in connection with the claim that, taken together, are adequate to decide the matter.  

In this regard, the Board notes that this case was remanded in November 2013 in order to afforded the Veteran notice under the VCAA, request that the Veteran submit a formal claim for individual unemployability, update VA treatment records from the Kansas City VA Medical Center dated from May 2012 to the present, and afford the Veteran a VA examination in connection with the claim.  Subsequent to the remand, the RO provided the requested notice in a letter dated in September 2015, and the Veteran submitted his claim for individual unemployability in October 2015.  Updated VA treatment records were obtained, and the Veteran was afforded VA examinations in August 2015 that are sufficient to adjudicate the claim.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand request.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § 3.102, 3.340, 3.341, 4.16.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered. 

Service connection is in effect for left shoulder strain (20 percent); lumbar disc disease, status post laminectomy at L4-5 (20 percent); L5-S 1 radiculopathy, left lower extremity associated with lumbar disc disease, status post laminectomy at L4-5 (20 percent from May 22, 2012); residuals, left wrist injury (10 percent); residuals, left elbow injury/status post cubital tunnel release (10 percent); cervical disc disease, status post cervical laminectomy (10 percent); radiculopathy/ulnar neuropathy, left arm, status post cubital tunnel release associated with cervical disc disease, status post cervical laminectomy (10 percent); tinnitus (10 percent); ulnar neuropathy, right arm associated with cervical disc disease, status post cervical laminectomy (10 percent); and right ear hearing loss (0 percent).  His combined evaluation is 80 percent.  

Although the Veteran is not service connected for a single disability ratable at 40 percent or more, the minimum rating requirements of 38 C.F.R. § 4.16(a) are met in this case.  Regulations allow for multiple disabilities to be considered as one disability in certain circumstances.  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R; § 4.16(a).  In this case, the Veteran's service-connected right and left upper extremity disabilities are consistent with this scenario.  When the Veteran's bilateral upper extremity disability ratings are combined (and the bilateral factor of 38 CF.R. § 4.26 added), the resulting rating is 40 percent.  As such, the Veteran meets the requirements for entitlement to TDIU on a schedular basis.  See 38 C.FR. 4.16(a). 

The determinative issue, therefore, is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities without regard to advancing age. 

The Veteran contends that he is unemployable due to his service-connected disabilities.  The evidence of record indicates that the Veteran has not worked since November 2007.  The Board notes that he was granted SSA disability benefits.  

A review of the claims file indicates that the Veteran's educational and occupational history, along with previous employment training, involved working in management.  

The Veteran reported to a March 2010 VA examiner that he was not working due to low back and leg pain and that he last worked in July 2007.  The examiner reported that the Veteran was not gainfully employed due to back and leg pain, but also stated that there was no functional limitation  on standing and walking.  

The May 2012 VA examiner opined that the Veteran was unable to perform physically demanding work due to his service-connected lumbar spine condition and that the left wrist disability would prevent physically demanding work.  

An April 2012 tinnitus examination indicated that this condition had no impact on the Veteran's ability to work.  

A November 2013 VA examination indicated that the Veteran could not bear full weight on his left lower leg and that he uses a cane.  The Veteran could not do any lifting, carrying, or physically-intensive labor, but that a desk job would be appropriate, as long as the Veteran could stretch, stand, and change position.  

Additional VA examinations were conducted on August 17, 2015 & August 24, 2015.  Here, the examiner found that the Veteran's collective service-connected conditions of his back, neck, left shoulder, left elbow, left wrist, and nerve conditions less likely than not precluded him from securing or maintaining gainful employment.  The examiner further stated that the Veteran's back with sciatica and his left shoulder would prevent him from working in a capacity requiring heavy, physical labor.  However, the examiner noted that his disabilities did not result in limitations that would prevent him from working in an occupation that requires mild physical exertion and/or sedentary tasks.  It was noted that the Veteran's wrist, elbow, and neck conditions did not have any significant impact on his ability to be employed.  Additionally, the examiner noted that the Veteran's educational and occupational history, along with previous employment training, involved working in management.  The examiner stated that the Veteran's  service-connected disabilities would not preclude him from working in that capacity.  

A review of the Veteran VA treatment records was also undertaken.  These records note the symptoms and treatment that received for many of the service-connected conditions.  However, these records did not contain evidence describing functional limitations. 

Finally, records from the Social Security Administration (SSA) were reviewed. From these records, it is shown that the Veteran was deemed too disabled to work by the SSA.  The SSA determined that the Veteran's back condition primarily affected his ability to work.

Based on the foregoing, the Board finds that the evidence does not establish that the Veteran's service-connected disabilities preclude substantially gainful employment.  As noted, "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board finds that the Veteran is capable of performing the physical and mental acts required for employment in a management position, consistent with his educational background and work history.  While the service-connected disabilities were noted to prevent physically demanding labor, the opinions in the claims file indicated that sedentary or desk employment would be appropriate, such as would be the case in an occupation like management.  The Veteran was generally indicated to be able to obtain light physical or sedentary work or other forms substantially gainful employment.  

In determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners are highly probative, based as they were on examinations of the Veteran and his claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's SSA award.  However, SSA administrative decisions and regulations are not binding on VA or the Board. Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Based on the above, the Board finds that the weight of the evidence in this case indicates that the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


